Case 1:19-cv-00036-JJM-LDA Document 3-5 Filed 01/28/19 Page 1 of 5 PagelD #: 77

EXHIBIT D

 
Case 1:19-cv-00036-JJM- Page 2 of 5 PagelD #: 78

HECHTMAN
HALPERIN

SAVAGE, LLP

 

Attorneys At Law
A Limited Liability Partnership

August 21, 2018

Danielle Lema
15 Ninth Street ! B44 8144 ovis Sd4O aLbO 50

East Providence, RI 02914

Danielle Lema

c/o Attorney John B. Ennis 0 6?
1200 Reservoir Avenue qui BLN o1u1a 5940. &bb0 bo.
Cranston, RI 02920 an eer sa

Danielle Lema
15 9" Street, Floor 3
East Providence, RI 02914 qui4y 8u49 0123. 5940 8bb3 | St.

RE: 15 Ninth Street, East Providence, R1 02914
Loan No.: Ree ’

5,
4

Dear Sir or Madam:

This office represents Nationstar Mortgage, LLC dba Mr. Cooper in the above
referenced matter. Enclosed, please find a Notice of Default and Mortgagee’s Right to
Foreclose and Notice of Availability of Mortgage Counseling Services.

Very truly yours,

[A 4 vy
Maggie Pitts-Dilley, Esq.

Enclosure

1080 Main Street
Pawtucket, Rhode Island 02860
p 401.272.1400 f 401.272.1403

www.shslawfirm.com

OE ER NI Fs Re

 
Case 1:19-cv-00036-JJM-LDA Document 3-5 Filed 01/28/19 Page 3 of 5 PagelD #: 79

@ FORM 34-27-3.1

 

NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE
AND NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING
SERVICES

 

 

 

This Notice is provided to you to inform you of the protections provided by R.I. Gen.
Laws § 34-27-3.1 of The Rhode Island Mortgage Foreclosure and Sale Act.

NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO

FORECLOSE
aie

The mortgagee named below (“Mortgagee”) hereby notifies you that you are in default
on your mortgage. If you fail to remedy this default, Mortgagee has the right to
foreclose on the real estate securing the mortgage loan referenced in this Notice.

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING
SERVICES

Housing on ies: available to you at no cost. Counseling services that
can help you understand your options and provide resources and referrals that may
assist you in preventing foreclosure are available from mortgage counseling agencies
approved by the United States Department of Housing and Urban Development (HUD).
You can locate a HUD-approved mortgage counseling agency by calling HUD’s toll-
free telephone number, HRN or by accessing HUD’s Internet homepage at
www.hud.gov. The TDD number is 1-800-877-8339.

Foreclosure prevention counseling services are available free of charge through
HUD's Housing Counseling Program.

  
 

  
 
   

  

HUD Approved ousin

may be found at this link

http://www. hud.gov/offices/hsg/sfh/hee/hes.cim? &webListActio
n=sea rch&searchstate=RI. If you do not have internet access,
call the toll- free number above and request a printed list.

  

Mortgagee: Nationstar Mortgage, LLC dba Mr. Cooper
Mortgagee Address: 350 Highland Drive, Lewisville, TX 75067

Mortgagee Authorized Representative: Maggie Pitts-Dilley, Esq.
Date Mailed: August 21, 2018

Contact Information for Mortgagee Authorized Representative:
Telephone: 1-877-575-1400
Email: RI-FC-Team@shslawfirm.com

 
Case 1:19-cv-00036-JJM-LDA Document 3-5 Filed 01/28/19 Page 4 of 5 PagelD #: 80

® FORMULARIO 34-27-3.1

 

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A
EJECUTAR LA HIPOTECA Y NOTIFICACION DE DISPONIBILIDAD DE
SERVICIOS DE ORIENTACION HIPOTECARIA

 

 

 

Se le proporciona esta notificacién para informarle acerca del amparo que
ofrecen las Leyes Generales de Rhode Island § 34-27-3.1 de The Rhode
Island Mortgage Foreclosure and Sale Act (Ley sobre Ejecucién de
Hipotecas y Remates de Rhode Island).

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A
; " EJECUTAR LA HIPOTECA

Asunto: 0598525418

Por medio del presente el acreedor hipotecario indicado abajo ("Acreedor
hipotecario") le notifica que su hipoteca esta morosa. Si no puede solventar
la situacién, el Acreedor hipotecario tiene el derecho de ejecutar la hipoteca
del inmueble que avala el préstamo hipotecario al cual se alude en el
presente aviso.

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE
ORIENTACION IPOTECARIA

Se encuentran a disposicién servicios de orientacién sobre vivienda sin
costo adicional. Los servicios de orientacién pueden ayudarle a comprender
las opciones de las que dispone, asi como también ofrecerle recursos y
referencias que podrian contribuir a evitar la ejecucién de la hipoteca.
Dichos servicios los ofrecen agencias de orientacién hipotecaria aprobadas

‘e...ipiiiiily United States Department of Housing and Urban Development
(Departamento de Vivienda y Desarrollo Urbano de EE.UU., HUD, por sus
siglas en inglés). Puede localizar agencias de orientacién hipotecaria aprobadas
por HUD llamando al numero gratuito de dicho departamento al 1-800-569-4287,
o ingresando a la pagina en Internet de HUD www.hud.gov El ntimero del
dispositivo de comunicacién para sordos (TDD, por sus siglas en inglés) es
1-800-877-8339.

Los servicios de orientacién para prevenir la ejecucién de hipotecas se

ofrecen sin costo alguno mediante el Programa de Orientacién para la
Vivienda de HUD.

Agencias de _asesoria_aprobadas por el Departamento de Vivienda y

Desarrollo Urbano en Rhode Island pueden ser encontradas en este lugar

 

 
Case 1:19-cv-00036-JJM-LDA Document 3-5 Filed 01/28/19 Page 5 of 5 PagelD #: 81

http://www. hud. gov/offices/hsg/sfh/hec/hes.cfn ?&webListAction
=se arch&searchstate=RI. Si usted no tiene acceso a internet,
llame a la linea de teléfono gratuita que aparece arriba para
solicitar una lista impresa.

Acreedor hipotecario: Nationstar Mortgage, LLC dba Mr. Cooper

Direccién del Acreedor hipotecario: 350 Highland Drive, Lewisville, TX

75067

Representante autorizado del Acreedor hipotecario: Maggie Pitts-Dilley, Esq.
Fecha de envio por correo: August 21, 2018

Informacién de contacto del representante autorizado del Acreedor hipotecario:

Teléfono: 1-877-575-1400
Correo electrénico: RI-FC-Team@shslawfirm.com

 

 
